Citation Nr: 1826609	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Air Force from December 1960 to June 1982.  He died in February 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The case is currently under the jurisdiction of the VA Regional Office (RO) in St. Louis, Missouri.

The appellant requested a hearing before the Board on her October 2014 VA Form 9.  However, in a subsequent communication received in October 2017, the appellant's power of attorney withdrew the request for a hearing on her behalf.  38 C.F.R. § 20.704(e) (2017).

The Board notes that appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900 (c) (2017).  Sufficient cause includes advanced age, defined as 75 or more years of age.  As the appellant is over 75 years old, the Board finds that her case may be advanced on the docket.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.




REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the appellant's claim.  

The appellant has claimed that the Veteran's death due to liver failure may be the result of exposure to herbicides during his military service.  However, the AOJ has not determined whether he was exposed to herbicides.  The case must be remanded to determine whether he served in the Republic of Vietnam or was otherwise exposed to herbicides in service and, if so, whether that exposure may have contributed to the cause of his death.  

Further, the only opinion of record to address whether the Veteran's death was related to his military service relied on a lack of any signs of liver problems during service.  The Board's review of the service treatment records finds several liver function tests that appear to be outside the range of normal values.  In light of the deficiencies in this opinion, a new VA opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with notice that complies with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice must include: (1) a statement of the conditions for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  Undertake any necessary development, including obtaining the Veteran's personnel records, to verify whether he served in the Republic of Vietnam or was otherwise exposed to herbicides in service.  If in-service herbicide exposure cannot be verified or presumed, the AOJ should notify the appellant of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  She should be given an opportunity to respond.

3.  Thereafter, the claims file should be sent to an appropriate VA physician (preferably a gastroenterologist or liver specialist) to provide an opinion on the cause of the Veteran's death.  The physician must review the entire claims file, including the death certificate and service treatment records.  That such a review was conducted must be noted in the opinion.  

a. Is it at least as likely as not (a 50 percent probability or greater) that any of the Veteran's service-connected disabilities (gout, hypertension, hearing loss, or seborrhea dermatitis) was a principal (primary) or contributory (contributed materially or substantially) cause of his death?  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities aggravated his liver failure?  

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's military service (including any verified or presumed herbicide exposure) caused or aggravated his liver failure?  Please specifically address the results of all in-service liver function tests, including stating whether each result is normal or abnormal.

d. Is it at least as likely as not (a 50 percent probability or greater) that that the Veteran's diagnosed ischemic heart disease (a disease considered presumptively related to herbicide exposure) caused or aggravated his liver failure?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the claim of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant.  After she has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

